DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 07/01/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign “18e” is missing from the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “206” is not mentioned in applicant’s written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference to “claim 1” 1” in paragraph [0009] does not provide an adequate written description of applicant’s invention, reference characters “8” (paragraph [0033]) and “18” (paragraph [0038]) have both been used to designate a “lower end” of the spout, and the reference character “204” has been used to designate both a “seal” (paragraph [0040]) and a “base” (paragraph [0041]). 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2017/0001743 to Tamarindo.
Regarding claim 1, Tamarindo discloses an assembly comprising: a thin-walled flexible package (1) provided with a spout (6) comprising a connection portion (8) and a tube (24) having an outer surface and ending with an outlet mouth (18); a sacrificial closure (200) applied to the spout to close the outlet mouth, wherein the sacrificial closure comprises a skirt (202) suitable for sealingly engaging the outer surface of the tube at a sealing region having a sealing distance from the outlet mouth (Fig. 3); an annular band of the outer surface extending between the outlet mouth (18) and threading (26; Figs. 3 and 5), which meets the structure implied by the recitation “wherein on the outer surface of the tube there is a circumferential dividing line having a division distance from the outlet mouth, said dividing line being contained in an annular band of the outer surface, the annular band is free of projections and divided by said band into an upper band, towards the outlet mouth, and a lower band, on the opposite side”; and the sealing distance of the skirt (202) on the tube (Fig. 3) is less than a distance of the threads (26) to the outlet mouth (18; Fig. 3), which meets the structure implied by the recitation “wherein said sealing distance is less than the division distance; wherein said dividing line divides the tube into a lower portion and an end portion provided with the outlet mouth, wherein the skirt engages the end portion”; and the spout comprises a thread (26), protruding from the outer surface of the tube, entirely contained in the lower portion (Fig. 3).
	Regarding claim 3, Tamarindo discloses the sacrificial closure (200) is reversibly applicable to the spout (paragraph [0037]).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2018/0346219 to Murray et al.
Murray et al. discloses an assembly (1) comprising: a thin-walled flexible package (10) provided with a spout (20) comprising a connection portion (21) and a tube (22) having an outer surface (27) and ending with an outlet mouth (26); a sacrificial closure (50) applied to the spout to close the outlet mouth, wherein the sacrificial closure comprises a skirt (52) suitable for sealingly engaging the outer surface of the tube at a sealing region (27a) having a sealing distance from the outlet mouth (Fig. 13); wherein on the outer surface of the tube in a region between reference characters (27a) and (28) depicted in Fig. 6 there is a circumferential dividing line and having a division distance from the outlet mouth, the dividing line being contained in an annular band of the outer surface, the band being free of projections (28) and divided by the band into an upper band, towards the outlet mouth, and a lower band, on the opposite side; and wherein the sealing distance is less than the division distance (Fig. 13); wherein the dividing line divides the tube into a lower portion and an end portion provided with the outlet mouth, wherein the skirt engages the end portion (Fig. 13); wherein the spout comprises a thread (28), protruding from the outer surface of the tube, entirely contained in the lower portion (Fig. 6).
Regarding claim 2, Murray et al. discloses the skirt (52) of the sacrificial closure (50) comprises a lip seal (54), protruding radially internally, operating on the outer surface of the tube in the sealing region.
Regarding claim 3, Murray et al. discloses the sacrificial closure (50) is reversibly applicable to the spout (paragraph 0215]).
Regarding claim 4, Murray et al. discloses the plug is replaced on the spout of another spouted pouch that is filled by the filling machine, e.g. onto the next spout (paragraph [0096]), which meets the structure implied by the functional recitation “wherein the sacrificial closure is irreversibly applicable to the spout.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734